Citation Nr: 1341118	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-13 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease, to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active military duty from August 1954 to July 1976.  The appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

The Veteran does not have a heart disorder, to include ischemic heart disease and has not had ischemic heart disease at any time during the period of claim, beginning from the January 2011 date of receipt of the Veteran's claim for service connection.  


CONCLUSION OF LAW

A heart disorder, to include ischemic heart disease, was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met the requirements of all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran was provided the required notice letter in February 2011, prior to the appealed May 2011 rating action.  This notice letter fulfilled the requirements of addressing what evidence was required to support the claim for service connection on the merits.  Subsequent notice letters including most recently in July and August of 2013 were followed by appropriate development and readjudication of the claims by the RO, with issuance most recently of a supplemental statement of the case in October 2013.  These letters informed the Veteran of the required notice and duty-to-assist provisions, and of the information and evidence necessary to substantiate the claim for service connection, as well as informing of the respective roles of the Veteran and VA in developing the claim and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran.  The Veteran was also provided with general notice of the evidence required to satisfy the claim for service connection.  Additionally, by these letters he was specifically afforded notice of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated VA treatment and evaluation records.  Indicated treatment or evaluation records have been sought, and obtained records have been associated with the claims file.  However, as discussed below, these have not revealed the existence of any ischemic heart disease or other heart disease.  

While the Veteran submitted an authorization to release evidence in August 2013, indicating that he had received treatment at the VA outpatient clinic in Lincoln, Nebraska, he failed to note the date of any such treatment, and failed to note the nature of any treatment.  VA had already associated with the evidence of record VA treatment records through July 24, 2013, and the Veteran did not indicate by his August 2013 submission the existence of additional relevant evidence.  To the contrary, the Veteran has not pointed to the existence of evidence revealing of any ischemic or other heart disease, which consistent with findings of the VA examiner in October 2013 that there was not a current or past clinical or test result that indicates ischemic or other heart disease.  There is thus no reasonable possibility that further development based on the Veteran's August 2013 submission would benefit the claim, because relevant evidence has not been indicated, because more recent evidence than that already obtained has not been indicated, and because medical circumstances reflective of ischemic heart disease has not been indicated.  In short, although the Veteran partially completed a form to address the existence of additional pertinent evidence, he failed to thereby identify pertinent evidence not already obtained and associated with the claims file.  Hence, to again remand the claim based on this August 2013 submission, including in the face of the more recent medical evaluation in October 2013, would amount to no more than a fishing expedition, and a waste of scarce VA resources.  Counts v. Brown, 6 Vet. App. 473, 478-9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (finding that VA's statutory duty to assist is not a license for a "fishing expedition").  

The RO made appropriate efforts to develop the record as directed by the Board's remand in August 2013.  This included providing the Veteran with additional notice of the evidence required to sustain his claims for service connection, affording the Veteran the opportunity to submit evidence or argument in furtherance of his claims, and affording the Veteran an examination addressing any current cardiac disorder and any relation to service.  The remand development was followed by review of the claim, including most recently by the supplemental statement of the case in October 2013.  The Board finds substantial compliance with all development required by the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA's duty to assist the Veteran by providing examinations when necessary has also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The examination most recently afforded the Veteran in October 2013 evaluated the Veteran and his past clinical and examination records, to address cardiac disability.  This was done in conjunction with his prior history and described the absence of cardiac disease or disability in sufficient detail so that the Board's evaluation was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thereafter, in November 2013, the Veteran and his authorized representative informed VA that they had nothing further to submit, and waived further opportunity to submit evidence or argument prior to the Board's adjudication of the claim.  

Finally, as already discussed, there is no indication in the record that additional evidence relevant to the cardiac disability claim being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on his disabilities.  Moreover, he testified at an RO hearing in August 2012 and at a hearing before the Board in June 2013.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  As such, VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.303(d). 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran has claimed entitlement to service connection for ischemic heart disease including based on presumptions of service connection based on exposure to or presumed exposure to herbicide agents in service.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam Era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  Ischemic heart disease has been determined as one of the diseases that is associated with herbicide exposure for the purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2013). 

In this case, based on the current record, any questions of exposure to herbicides are, for purposes of the Board's instant adjudication, moot.  The medical record developed up to the present time, inclusive of the newly obtained VA cardiac examination conducted in October 2013, reveals no ischemic heart disease currently or at any time during the pendency of the Veteran's claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Despite the noted presence of certain risk factors, including male gender, advanced age, obesity, diabetes, and hypertension, ischemic heart disease has not been found.  The October 2013 examiner noted that not only did the records not reveal ischemic heart disease, but the record and current examination reflected the absence of any associated cardiac disease or disability.  The October 2013 examiner noted that the Veteran "reports no history of 'heart attack', open heart surgery, angioplasty, or angina problems," and that the Veteran's "active problem list is 'silent' for any evidence of heart disease or ischemic heart disease."  

The October 2013 examiner noted that the Veteran's heart had a regular rhythm, with normal heart sounds; normal peripheral pulses; no lower extremity edema; no scars indicative of past relevant procedures; and no heart disorders impacting his ability to work.  The examiner noted a normal echocardiogram in April 2001, with a normal ejection fraction of 60 percent, and no evidence of significant valvular heart disease.  A chest x-ray in July 2013 revealed a normal heart size, and an electrocardiogram (EKG) in July 2013 revealed mild bradycardia, but was otherwise normal.   The examiner indicated that this slowed heart rated was likely due to his beta-blocker medicine, which is known to slow heart rate.  The examiner noted that the EKG revealed no evidence of ischemic heart disease.  The examiner thus concluded that recent and current objective cardiac tests, the chest x-ray and EKG, were normal, and tests and clinical examination revealed no evidence of ischemic heart disease.  The examiner accordingly concluded that there was no such heart disorder which was related to military service.  

The Veteran's statements, as a layperson, are not competent evidence to address the distinctly medical question of whether the Veteran has a heart disease, and in particular whether he has ischemic heart disease.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007).  The Veteran's statement are, however, competent evidence to assert what a physician told him at a previous time.  Id.  

The Veteran testified at his June 2013 hearing before the Board that doctors in service told him that he had heart problems.  He also testified that they diagnosed heart problems.  However, neither the service treatment and examination records, nor post service records, nor records at any time during the claim period contain any medical findings of a heart or cardiac disorder, to include a finding of ischemic heart disease.  The Veteran also then testified that VA doctors believed that his heart disease was related to his military service.  However, VA examination and treatment records fail to provide any finding or diagnosis of any heart disease.  Thus, these assertions by the Veteran are contradicted by the treatment and examination records wherein no heart disease was found.  In determining the weight to be assigned to evidence, credibility can be affected by many factors, and may be impeached by contradicting objective evidence.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Here, the objective medical records reflecting no heart disease contradict the Veteran's subjective perception that they did find heart disease, and thus impeach the credibility of the Veteran's assertion that heart disease was shown in service or was related thereto.  

Thus, the Veteran's assertions of long-ago clinical findings and his assertions of more recent VA physician's opinions are outweighed by documented current negative findings for any heart disease, including ischemic heart disease.  Evans v. West, 12 Vet. App. 22, 30 (1998).  These current findings are documented directly from the examiners and treating medical personnel, rather than filtered through the lay perception and memory of the Veteran, and are supported by objective findings including test data.  Additionally, even if an acute cardiac condition or a cardiac condition of limited duration was present during service, the fact remains that a current cardiac disorder, including a current ischemic heart disease, has not been documented in the record and was not found upon current VA examination specifically to address any cardiac disorder that may be present.  The October 2013 VA examination is consistent with past medical examinations and treatment findings, with no findings of ischemic heart disease or other associated heart disease.  

Thus, the Board concludes that the preponderance of the competent and credible evidence is against the presence of ischemic heart disease at any time during the claim period, beginning from the January 2011 date of receipt of the Veteran's claim for service connection, and up to the present time.  In the absence of a current cardiac disorder, to include ischemic heart disease, at some time during the claim period, the claim for service connection must fail based on the absence of current disability.  38 C.F.R. § 3.303; see McLain v. Nicholson, 21 Vet. App. 319 (2007).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder, to include ischemic heart disease, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


